 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-50232-01-PHX-DLR
10                         Plaintiff,
11   v.                                                ORDER OF DETENTION
12   Mark Culbertson,
13                         Defendant.
14          A Motion Hearing regarding Release from Detention [Doc. 14] was held on October
15   28, 2019. The Court considered the information provided to the Court, and the arguments
16   of counsel in determining whether Defendant should be released on conditions set by the
17   Court. The Court has reviewed several letters submitted by friends of Defendant who attest
18   his good character and work ethic. Defendant had two family members present in Court on
19   his behalf.
20          The Court finds that the Defendant has failed to sustain his burden of proof by clear
21   and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is not a
22   danger to the community. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).
23          The following facts are undisputed. Defendant agreed to allow Susan Barksdale to
24   stay at his home beginning September 8, 2019. Susan Barksdale and Blane Barksdale
25   arrived at Defendant’s house on September 8, 2019 and stayed until they were arrested on
26   September 11, 2019. The Barksdale’s were fugitives of murder charges and the subjects of
27   an active multi-state manhunt. Defendant knew that Blane Barksdale was a felon and that
28   housing him was a violation of his supervised release terms. (Defendant has admitted that
     violation and is pending disposition on November 18, 2019.) Defendant went to work as
 1   usual for the days following September 8, 2019. Defendant completed four years and nine
 2   months of his five-year term of supervised release before his arrest in this matter.
 3   Defendant has not been charged with any offenses based upon his conduct in this matter.
 4            Defendant, through counsel, asserts that he did not know Blane Barksdale would be
 5   joining Susan Barksdale at his home. Defendant asserts he was not comfortable with Blane
 6   Barksdale staying at his home and ordered them to leave the home by September 12, 2019.
 7   Defendant asserts he would have reported this violation to his probation officer after the
 8   Barksdale’s left his home.
 9            The Court is not convinced by clear and convincing evidence that Defendant had no
10   knowledge the Barksdale’s were murder fugitives. The media coverage of the Barksdale’s
11   manhunt was substantial, especially in Arizona. Defendant went to work on a daily basis
12   but asserts he had no knowledge from other individuals, from the news, or from the
13   Barksdale’s that they were fugitives. The Court finds this assertion questionable. The Court
14   is not convinced by clear and convincing evidence that Defendant had no knowledge of the
15   Barksdale’s fugitive status. Undoubtedly, the harboring of these fugitives created a
16   significant danger to the community and hampered substantial law-enforcement efforts to
17   capture the Barksdale’s. Defendant has the burden to establish he is not a danger to the
18   community and he has failed to satisfy that burden.
19            IT IS ORDERED that the Defendant shall be detained pending further order of the
20   court.
21            Dated this 29th day of October, 2019.
22
23                                                             Honorable John Z. Boyle
24                                                             United States Magistrate Judge

25
26
27
28


                                                 -2-
